Case 1:20-md-02930-LPS Document 251 Filed 05/19/21 Page 1 of 6 PageID #: 3244




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

                                                )
 In re Entresto (Sacubitril/Valsartan) Patent   )   C.A. No. 20-2930-LPS
 Litigation                                     )

                                                )
 NOVARTIS PHARMACEUTICALS                       )
 CORPORATION,                                   )
                                                )
                  Plaintiff,                    )
                                                )
                  v.                            )
                                                )
 ALKEM LABORATORIES LTD.,                       )   C.A. No. 19-1979-LPS
 AUROBINDO PHARMA USA INC.,                     )
 AUROBINDO PHARMA LTD., BIOCON                  )
 PHARMA LIMITED, BIOCON                         )
 LIMITED, BIOCON PHARMA, INC.,                  )
 CRYSTAL PHARMACEUTICAL                         )
 (SUZHOU) CO., LTD., LAURUS LABS                )
 LIMITED, LAURUS GENERICS INC.,                 )
 LUPIN ATLANTIS HOLDINGS, S.A.,                 )
 LUPIN LIMITED, LUPIN INC., LUPIN               )
 PHARMACEUTICALS, INC., NANJING                 )
 NORATECH PHARMACEUTICAL CO.,                   )
 LIMITED, TEVA PHARMACEUTICALS                  )
 USA, INC., TORRENT PHARMA INC.,                )
 TORRENT PHARMACEUTICALS LTD.,                  )
                                                )
                  Defendants.                   )




ME1 36575756v.1
Case 1:20-md-02930-LPS Document 251 Filed 05/19/21 Page 2 of 6 PageID #: 3245




                                     )
 NOVARTIS PHARMACEUTICALS            )
 CORPORATION,                        )
                                     )
                  Plaintiff,         )
                                     )
                  v.                 )
                                     )
 ALEMBIC PHARMACEUTICALS             )           C.A. No. 19-2021-LPS
 LIMITED, ALEMBIC                    )
 PHARMACEUTICALS, INC.,              )
 MACLEODS PHARMACEUTICALS            )
 LTD., MACLEODS PHARMA USA,          )
 INC.,                               )
                                     )
                  Defendants.        )

                                     )
 NOVARTIS PHARMACEUTICALS            )
 CORPORATION,                        )
                                     )
                  Plaintiff,         )
                                     )
                  v.                 )
                                     )
 DR. REDDY’S LABORATORIES, INC.,     )           C.A. No. 19-2053-LPS
 DR. REDDY’S LABORATORIES, LTD.,     )
 HETERO USA INC., HETERO LABS        )
 LIMITED, HETERO LABS LIMITED        )
 UNIT III, MSN PHARMACEUTICALS       )
 INC., MSN LABORATORIES PRIVATE      )
 LIMITED, MSN LIFE SCIENCES          )
 PRIVATE LIMITED, NOVUGEN            )
 PHARMA (MALAYSIA) SDN. BHD.,        )
 ZYDUS PHARMACEUTICALS (USA)         )
 INC., CADILA HEALTHCARE LTD.,       )
                                     )
                  Defendants.        )
                                     )




ME1 36575756v.1
Case 1:20-md-02930-LPS Document 251 Filed 05/19/21 Page 3 of 6 PageID #: 3246




                                     )
 NOVARTIS PHARMACEUTICALS            )
 CORPORATION,                        )
                                     )
                  Plaintiff,         )
                                     )
                  v.                 )            C.A. No. 20-74-LPS
                                     )
 ALEMBIC PHARMACEUTICALS             )
 LIMITED, ALEMBIC                    )
 PHARMACEUTICALS, INC.,              )
                                     )
                  Defendants.        )

                                     )
 NOVARTIS PHARMACEUTICALS            )
 CORPORATION,                        )
                                     )
                  Plaintiff,         )
                                     )
                  v.                 )           C.A. No. 20-415-LPS
                                     )
 LUPIN ATLANTIS HOLDINGS, S.A.,      )
 LUPIN LIMITED, LUPIN INC., LUPIN    )
 PHARMACEUTICALS, INC.,              )
                                     )
                  Defendants.        )

                                     )
 NOVARTIS PHARMACEUTICALS            )
 CORPORATION,                        )
                                     )
                  Plaintiff,         )
                                     )           C.A. No. 20-445-LPS
                  v.                 )
                                     )
 MYLAN PHARMACEUTICALS, INC.,        )
                                     )
                  Defendant.         )




      NOVARTIS’S COMMENTS ON DEFENDANTS’ TECHNOLOGY TUTORIAL




ME1 36575756v.1
Case 1:20-md-02930-LPS Document 251 Filed 05/19/21 Page 4 of 6 PageID #: 3247




        Pursuant to the Court’s Scheduling Order (C.A. No. 20-2930-LPS, D.I. 102, ¶ 12),

Novartis Pharmaceuticals Corporation (hereinafter, “Novartis”) hereby submits comments on the

technology tutorial slides submitted by the above-captioned Defendants (hereinafter

“Defendants’ Tutorial”).1

        Defendants’ Tutorial includes several statements about technical concepts and the prior

art that are inaccurate and/or omit pertinent information. Novartis respectfully submits the

following comments to correct and clarify these statements. Novartis is only commenting on

statements that are potentially relevant to the instant claim construction disputes. Novartis

reserves the right to later dispute Defendants’ other statements, including Defendants’

characterizations as they may relate to infringement or validity.

       Slide 9: Defendants’ Tutorial asserts that sacubitril is an “[a]ctive pharmaceutical

        ingredient known from the prior art,” and this fact is “[n]ot disputed by Novartis.” While

        Novartis agrees sacubitril was reported in the prior art to the patents-in-suit, it was not

        approved by the U.S. Food and Drug Administration either alone or in combination with

        one or more other active agents before the priority dates of the patents-in-suit. Novartis

        disputes Defendants’ statement to the extent that it suggests otherwise.

       Slides 20 and 32: Contrary to the illustrations on slides 20 and 32 of Defendants’

        Tutorial, materials in amorphous form may contain regions of short-range order (i.e.,

        localized order). Defendants’ written descriptions of amorphous forms are consistent with

        this fact.2



1
 Citations to Defendants’ Tutorial slides refer to the PowerPoint slide deck enclosed on the
DVD submitted to the Court along with a letter docketed at C.A. No. 20-2930-LPS, D.I. 241.
2
 See Defendants’ Tutorial, slides 20 (describing “[a]morphous” form as “lack[ing] long-range
order,” not short-range order) and 32 (merely stating “amorphous materials lack long-range
                                                1

ME1 36575756v.1
Case 1:20-md-02930-LPS Document 251 Filed 05/19/21 Page 5 of 6 PageID #: 3248




       Slides 26 to 30: Defendants’ Tutorial provides a technical background on “crystalline

        hydrates” and omits any description of hydrates in amorphous form.3 Whether hydrates

        having a fixed amount of water are necessarily in crystalline form (as opposed to

        amorphous form) is a factual issue that the parties dispute, which Defendants fail to

        explain.




order in all three dimensions,” not that amorphous materials lack short-range order (emphasis
added)).
3
  See Defendants’ Tutorial, slides 26 (describing water molecules “incorporated into a chemical
substance’s crystal structure,” which “results from interactions between the . . . water molecules
and the other materials,” and stating the “[r]esulting crystalline material is a . . . ‘hydrate’”), 27
(depicting a “crystalline hydrate”), 28 (describing “distinct . . . hydrates” as differing in terms of
the “number of . . . water molecules incorporated into the crystal structure,” and “ratio of the
components in the crystal structure”), 29 (depicting “hydrates” in “crystal structures”), and 30
(describing “[t]he name of a crystalline hydrate”).
                                                  2

ME1 36575756v.1
Case 1:20-md-02930-LPS Document 251 Filed 05/19/21 Page 6 of 6 PageID #: 3249




Dated: May 19, 2021


                                          /s/ Daniel M. Silver
 OF COUNSEL:                              Daniel M. Silver (#4758)
                                          Alexandra M. Joyce (#6423)
 Nicholas N. Kallas                       MCCARTER & ENGLISH, LLP
 Christina Schwarz                        Renaissance Centre
 Christopher E. Loh                       405 N. King Street, 8th Floor
 Susanne Flanders                         Wilmington, Delaware 19801
 Jared L. Stringham                       (302) 984-6300
 Shannon Clark                            dsilver@mccarter.com
 Laura Fishwick                           ajoyce@mccarter.com
 VENABLE LLP
 1290 Avenue of the Americas              Attorneys for Plaintiff Novartis
 New York, New York 10104                 Pharmaceuticals Corporation
 (212) 218-2100
 nkallas@venable.com
 cschwarz@venable.com
 cloh@venable.com
 slflanders@venable.com
 jlstringham@venable.com
 skclark@venable.com
 lfishwick@venable.com




                                      3

ME1 36575756v.1
